On Petition for Rehearing.
Laiby, J.
The original opinion in this case announces the proposition that, in charging the violation of a duty in a negligence case it is sufficient as a matter of pleading, to allege that an act was negligently done or negligently omitted, without stating the conditions under which the act was done or omitted or the circumstances which attended it. The opinion further holds that the conditions and circumstances under which an act was done or omitted may be proved at the trial as evidentiary facts to be considered by the jury in deciding whether ordinary care required the defendant to do the act charged to have been negligently omitted, or to avoid the act alleged to have been negligently done.
In a very able brief for rehearing appellee’s counsel forcefully challenge the correctness of the legal propositions just stated. Counsel assert that it is not enough to allege that an act was negligently done or negligently omitted, but that facts must be alleged which show a duty resting upon the defendant to do the particular act alleged to have been negligently omitted or to avoid the particular act alleged to have been negligently performed; and it is contended that, in order to show this duty, the surrounding conditions and existing circumstances must be alleged. A number of authorities are cited and discussed by counsel to sustain this position. Muncie Pulp Co. v. Davis (1904), 162 Ind. 558, 70 N. E. 875; Lake Shore, etc., R. Co. v. Butts (1902), 28 Ind. App. 289, 62 N. E. 647; Lake Erie, etc., R. Co. v. Bray (1908), 42 Ind. App. 48, 84 N. E. 1004; Pittsburgh, etc., R. Co. v. Peck (1905), 165 Ind. 537, 76 N. E. 163; Cleveland, etc., R. Co. v. Morrey (1909), 172 Ind. 513, 88 N. E. *656932; Indianapolis Traction, etc., Co. v. Mathews (1912), 177 Ind. 88, 97 N. E. 320.
11. 12. It may be stated as well settled law that three elements are necessary to constitute actionable negligence. (1) The existence of a duty resting on the defendant to ex-ereise care in favor of plaintiff; (2) failure on the part of the defendant to observe such duty; and (3) some injury or damage to the plaintiff resulting proximately from such failure on the part of the defendant. It is equally well settled that where a complaint fails to state facts showing that the defendant owed a duty to exercise care in favor of plaintiff, the omission will not be supplied by an allegation that the defendant negligently did or negligently failed to do some act which caused injury to the plaintiff. Chicago, etc., R. Co. v. Lain (1908), 170 Ind. 84, 83 N. E. 632; Muncie Pulp Co. v. Davis, supra; Pittsburgh, etc., R. Co. v. Lightheiser (1904), 163 Ind. 247, 71 N. E. 218, 660; Evansville, etc., R. Co. v. Yeager (1908), 170 Ind. 139, 83 N. E. 742; Chicago, etc., R. Co. v. Barker (1908), 169 Ind. 670, 83 N. E. 369, 17 L. R. A. (N. S.) 542, 14 Ann. Cas. 375.
13. 14. The duty to use care arises, as a matter of law, out of some relation existing between the parties. Where a given relation is shown between the plaintiff and the defendant the court can say as a matter of law whether the defendant owed a duty to the plaintiff to exercise care. If the facts alleged show such a relation between the parties as to impose upon the defendant a legal duty to use care toward plaintiff, the complaint is sufficient in so far as it is required to state a duty. The complaint must then show that the defendant violated this duty by failing to exercise ordinary care. This may be done by alleging that ordinary care required the defendant to do a certain act and that he failed to perform it, or, what amounts to the same thing, that the defendant negligently failed to do such act. An allegation that the defendant *657negligently did an act amounts to an allegation that ordinary care required that the act should have been done, in a different manner or avoided altogether, and that the defendant failed to use ordinary care in that particular. It has been uniformly held that an allegation that an act was negligently done or negligently omitted is a sufficient charge that the defendant failed to exercise ordinary care. Citation of authorities seems unnecessary, but we call attention to a few of the later eases. Lake Erie, etc., R. Co. v. Beals (1912), 50 Ind. App. 450, 98 N. E. 453; Pittsburgh, etc., R. Co. v. Collins (1904), 163 Ind. 569, 71 N. E. 661; Lake Erie, etc., R. Co. v. Bray (1908), 42 Ind. App. 48, 84 N. E. 1004; Cleveland, etc., R. Co. v. Berry (1899), 152 Ind. 607, 53 N. E. 415, 46 L. R. A. 33.
15. A distinction must be observed between the duty to exercise care by one person in favor of another, and the requirements of ordinary care in the performance of such duty. The first arises as a matter of law out of the relations existing between the parties, but the second is to be determined as a question of fact from the conditions surrounding and the circumstances attending the transaction. A duty to use care is the basis upon which actionable negligence rests. In the absence of some duty resting upon the party who causes the injury, to use some care in favor of the party who received such injury, there can be no negligence. This duty to use care may be imposed by statute, or may arise as a matter of law out of certain relations between the parties. Where such relations as that of master and servant, bailor and bailee, or carrier and passenger exist, the law recognizes the duty to use care as growing out of such relation. The duty to use care is imposed upon persons using streets and highways in favor of other persons who are likewise using them, and this duty also arises out of the relative rights of the parties. The relations which arise between individuals are so varied that we *658can mention only a few for the sake of illustration. When it appears that a certain relation exists between the parties, the duty, if any, which such relation creates, is never a question of fact. Such duty is always a matter of law, to be declared by the court. However, when the court has determined that such a relation exists between two parties as to impose upon one of them the duty to exercise care in favor of the other, the quantum of care which ordinary prudence requires becomes a question of fact. The law defines the care to be used as “such care as a person of ordinary prudence would exercise under like circumstances”, but, as a general rule, it can not be said as a matter of law, that the doing of certain acts named, or the taking of certain precautions designated constitutes due care, or that the failure to do such acts or to take such precautions, amounts to negligence.
16. The rules of pleading require that the facts stated should show a duty on behalf of defendant to use care to protect plaintiff from injury. This is done by the allegation of facts showing a relation from which such duty arises as a matter of law; but when it comes to charging that the defendant violated this general duty by doing some particular act or acts which ordinary care would forbid, or by omitting some particular acts or precautions which ordinary care required, an entirely different question is presented. The pleader is not required to state facts and circumstances with reference to these particular acts or omissions from which the court can say as a matter of law, that the defendant owed the duty to do the particular act omitted, or to omit the particular act done. The general duty to use care which the law imposes as a consequence of the relation shown, is comprehensive enough to require the performance of every act and the observance of every precaution that ordinary prudence would dictate. If ordinary care requires that a particular act be done, or that a particular precaution be observed, a failure to do *659such act or to observe such precaution is a violation of the general duty to use ordinary care. As to such specific acts or omissions, the question then is, what did ordinary care require under the circumstances, and not, what absolute duty did the law impose under such circumstances. Duty is absolute and can be declared as a matter of law from the existence of a relation shown by the pleading. The acts required by ordinary care in the discharge of such duty are generally relative and depend upon the conditions and circumstances under which such acts are performed or omitted. The performance of such acts is not imposed by law as a matter of absolute duty, but such performance is required as a matter of ordinary care. Pittsburgh, etc., R. Co. v. Collins, supra; Duffy v. Howard (1881), 77 Ind. 182; Lake Erie, etc., R. Co. v. Bray, supra; Standard Forgings Co. v. Saffel (1911), 176 Ind. 417, 96 N. E. 321; Wachs v. Gawne (1901), 8 Ohio N. P. 383; North v. Monterey, etc., Turnpike Co. (1887), 9 Ky. L. R. 326; Lucas v. Wattles (1882), 49 Mich. 380, 13 N. W. 782.
If, without alleging that an act was negligently done, the pleader were to attempt to show such fact by stating the conditions under which it was done and by stating all of the circumstances surrounding the transaction, he could seldom succeed in making his complaint sufficient to withstand a demurrer. Unless the conditions and circumstances stated were of such a character that negligence must necessarily be inferred therefrom, and that no other inference could be rightly and reasonably drawn therefrom by any fair and reasonable mind, the court could not say as a matter of law that negligence was shown. On the other hand, if plaintiff alleges that the defendant negligently did an act which produced the injury, this tenders an issue of fact to be tried by the jury. The plaintiff asserts that a person of ordinary prudence would not have done the act or that he would have done it in a different manner, and this the defendant denies. The jury must determine this question of fact from a con*660sideration of all the conditions and circumstances under which the act was performed or omitted as disclosed by the evidence at the trial. The conditions and circumstances under which the act was done constitute the evidentiary, primary facts from which the jury may, or may not infer that a person of ordinary prudence would have done the act, or that he would have performed it in a different manner. It is this ultimate inferential fact which should be stated in the pleading. The evidentiary facts from which the ultimate fact may or may not be inferred need not be pleaded in order to make the complaint sufficient as against a demurrer. It has been held that upon proper motion the court should order that the complaint be made more specific by stating the conditions and circumstances upon which plaintiff relies as constituting negligence. Louisville, etc., R. Co. v. Bates (1897), 146 Ind. 564, 45 N. E. 108, and cases there .cited.
Not all of the decisions in this State can be reconciled with the propositions of law announced in this opinion, and in some of the opinions language is employed which seems to state a conflicting rule. Wherever any conflict has arisen it is due to a failure on the part of the court to observe the distinction as pointed out in this opinion, between the legal duty to use care which arises out of the relation between the parties, and the requirements of ordinary care in the discharge of the duty so imposed. No good result could be accomplished by reviewing the decisions of the courts of this State on this question. We have carefully considered the question here involved in the light of the former decisions, and we are still of the opinion that the original opinion correctly states the law.
17. Appellant has filed a motion requesting the court to modify the mandate of the original opinion by directing the trial court to enter a judgment on the verdict of the jury. This motion is denied. The judgment from which the appeal was taken was rendered on the an*661swers to interrogatories notwithstanding the general verdict. After obtaining this judgment in its favor, appellee was in no position to ask for a new trial without waiving the judgment already entered in its favor. No such motion was filed and the trial court was not called upon to review the proceedings upon which the general verdict rests. The evidence may have been insufficient to sustain the verdict or there may have been other substantial errors committed at the trial for which the court would have set the verdict aside if the question had been presented by a motion for a new trial. We have no means of knowing that the verdict is a just one, or that the trial court would have permitted it to stand if the question had been presented. We think that the ends of justice will he best subserved by granting a new trial.
Petition for rehearing overruled.
Note. — Beported in 104 N. E. 866; 106 N. E. 739. As to duty of master to servant, see 75 Am. St. 591. As to liability of railroad or steamship company for negligence of company’s physician or surgeon, see Ann. Cas. 1912 B 935. As to the liability of a master for the negligence of a physician or surgeon employed at the master’s expense to attend servant, see 40 L. B. A. (N. S.) 486.